June 7, 2017




                                                              Supreme Court

                                                              No. 2016-47-Appeal.
                                                              (KC 15-972)


Tri-Town Construction Company, Inc.      :

                v.                       :

Commerce Park Associates 12, LLC et      :
              al.




           NOTICE: This opinion is subject to formal revision before
           publication in the Rhode Island Reporter. Readers are requested to
           notify the Opinion Analyst, Supreme Court of Rhode Island, 250
           Benefit Street, Providence, Rhode Island 02903, at Telephone 222-
           3258 of any typographical or other formal errors in order that
           corrections may be made before the opinion is published.
                                                                     Supreme Court

                                                                     No. 2016-47-Appeal.
                                                                     (KC 15-972)


    Tri-Town Construction Company, Inc.        :

                     v.                        :

    Commerce Park Associates 12, LLC et        :
                  al.


                   Present: Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

                                          OPINION

        Justice Robinson, for the Court. At the outset, we note that the parties in the instant

case were previously before this Court in Tri-Town Construction Company, Inc. v. Commerce

Park Associates 12, LLC, 139 A.3d 467 (R.I. 2016) (Tri-Town I). In our first chapter of Tri-

Town, we affirmed a judgment of the Superior Court in favor of the plaintiff, Tri-Town

Construction Company, Inc. (Tri-Town or the Judgment Creditor), against the defendants,

Commerce Park Associates 12, LLC and Nicholas E. Cambio (the Judgment Debtors), in the

amount of $3,911,894.95 (plus post-judgment interest) on claims for breach of a promissory note

and breach of a guaranty of that note.1 Id. at 473.

        Before us today, in the second chapter of Tri-Town, solely Mr. Cambio appeals from a

particular order of the Superior Court, which reads in pertinent part as follows:

1
        It bears mentioning that we also “vacate[d] the award of attorney’s fees and remand[ed]
th[e] case to the Superior Court for it to consider the testimony or affidavit of an independent
attorney regarding the reasonableness and necessity of Tri-Town’s fees.” Tri-Town Construction
Company v. Commerce Park Associates 12, LLC, 139 A.3d 467, 480 (R.I. 2016).


                                                -1-
               “Tri-Town Construction Company, Inc. shall be the effective
               assignee and step in the shoes of the Judgment Debtor[,] [Mr.
               Cambio,] and litigate any and all claims of the Judgment Debtor
               arising out of the Choses in Action, up to the amounts necessary to
               satisfy Judgment in this action in the amount of $3,911,894.95,
               plus attorney’s fees totaling $43,227.25 through October 16, 2014,
               and post-judgment interest to accrue pursuant to the contractual
               rate of 7% per annum.”2

       In his appellate papers, Mr. Cambio contends the following: (1) “[t]he order substituting

Tri-Town for Cambio as the party to litigate Cambio’s claims is immediately appealable;”

(2) “[t]he Superior Court exceeded its authority [under G.L. 1956 § 9-28-13] when it ordered that

Tri-Town * * * step in the shoes of the Judgment Debtor and litigate any and all claims,” “in

light of Tri-Town’s pleadings which failed to put Cambio on notice that it would be substituted

as the claimant in the receivership proceedings;” and (3) “[t]he substitution of an adversary to

litigate the interests of its opponent violates the fundamental principles behind the Rules of

Professional Conduct.” As might be expected, Tri-Town argues that “[i]t is clear from the

language” of § 9-28-1 that “[t]he Superior Court * * * properly exercised its authority in issuing

the attachment order.”




2
       With respect to the contested order of the Superior Court, it is clear that “the Judgment
Debtor” mentioned therein refers solely to Mr. Cambio.
3
       General Laws 1956 § 9-28-1 reads as follows:

                        “Any judgment creditor, after his or her execution has been
               returned wholly or in part unsatisfied, may, by civil action in the
               nature of a creditor’s bill, reach and apply and subject to the
               payment and satisfaction of his or her judgment any equitable
               estate, any equitable assets, or any choses in action of the judgment
               debtor, except such as shall be exempt from attachment by virtue
               of statutory provision. The remedy provided by this section shall
               be cumulative and shall not supersede any existing remedy.”


                                               -2-
       This case came before the Supreme Court for oral argument pursuant to an order

directing the parties to appear and show cause why the issues raised in this appeal should not be

summarily decided. After a close review of the record and careful consideration of the parties’

arguments (both written and oral), we are satisfied that cause has not been shown and that this

appeal may be decided at this time. And, relying solely on the ground that the issue raised on

appeal is not properly before us due to our raise-or-waive rule, we affirm the order of the

Superior Court.

                                                 I

                                        Facts and Travel

       On October 9, 2015, Tri-Town filed a “Creditor’s Equitable Action” pursuant to § 9-28-1,

seeking a judgment that authorized attachment of the Judgment Debtors’ “Estate, including but

not limited to all bank accounts, automobiles, fixed assets and tangible assets, real estate

holdings * * *, choses in action, and all other assets of the Judgment Debtor forthwith” as well as

“any other further just relief as this [c]ourt deems proper.” Then, approximately five days later,

Tri-Town filed a motion entitled, “Motion to Attach the Chose in Action of the Judgment

Debtors.” In that motion, Tri-Town requested the following relief:

               “1. Granting the Judgment Creditor’s Motion to Attach the Chose
               in Action of the Judgment Debtors; 2. Authorize the Judgment
               Creditor to reach and apply and subject to the payment as
               satisfaction of its Judgment any choses in action of the Judgment
               Debtors; 3. Declare that the Judgment Creditor shall reach and
               apply and subject to the payment as satisfaction of its Judgment the
               chose in action of the Judgment Debtors entitled Nicholas E.
               Cambio, Trustee, and Nicholas E. Cambio, Roonie A. Malafronte
               and Vincent A. Cambio Trust v. Commerce Park Realty, LLC, et
               al., C.A. No.: PM-13-0350, consolidated with Matthew J.
               McGowan, as and only as Receiver for Commerce Park Realty,
               LLC, et al. v. Commerce Park Management, LLC, C.A. No.: PB-



                                               -3-
               2013-5001 [(hereinafter referred to as “the receivership cases”)],
               whereby any and all disbursements to the Judgment Debtors
               arising out of such chose in action shall be attached by and
               distributed to the Judgment Creditor; and 4. Any and all other just
               relief that this [c]ourt deems is appropriate.” (Emphasis omitted.)

       The record reflects that, on October 14, 2015, Mr. Cambio was served with both of the

above-referenced documents, in addition to a summons, at his dwelling house or usual place of

abode, said service being made upon a person of suitable age and discretion then residing

therein—viz., the wife of Mr. Cambio, Regina Cambio. On that same date, Commerce Park

Associates 12, LLC (CPA 12) was served with the same papers, said service being made upon a

person employed by the corporation—viz., the attorney of CPA 12.

       Some two weeks later, on October 28, 2015, the Judgment Debtors jointly answered and

filed an objection entitled, “Defendants Commerce Park Associates 12, LLC and Nicholas E.

Cambio’s Objection to Motion to Attach Chose in Action.” In that objection, they asserted that

“neither defendant ha[d] been served with a summons for th[e] new action” and that “no

stipulation accepting service ha[d] been executed.” In addition, the Judgment Debtors argued

that “Tri-Town’s motion violate[d] the stay issued in the receivership cases,” contending that

another justice of the Superior Court had “asserted ‘in rem’ jurisdiction over the ‘chose in action’

that Tri-Town * * * s[ought] to attach.” The following day (October 29), Tri-Town filed a reply

entitled “Creditor’s Reply to the Debtors’ Objection to the Creditor’s Motion to Attach the Chose

in Action of the Debtors,” which included two exhibits that indicated valid proof of service.

Moreover, Tri-Town contended that its “motion to attach the chose in action of the judgment

debtors d[id] not violate the stay issued in the receivership cases.” It is noteworthy that Tri-

Town explained in its reply papers that “[t]he instant motion ha[d] been filed solely for the

purpose of allowing the Judgment Creditor to exercise its rights under Rhode Island General Law




                                               -4-
§ 9-28-1, that being the ability to step in the shoes of the Judgment Debtors within the

Receivership matter and receive any payments and distributions derived therein.” (Emphasis

added.)

          The record reflects that, at a hearing on October 30, 2015, it was made clear that Tri-

Town sought to “not only attach, but be able to step into the shoes of Mr. Cambio in * * * [the

receivership] proceedings to protect and ensure that payments that would be due to Mr. Cambio,

come to [Tri-Town] as the judgment creditor.” Upon being questioned by the hearing justice

about the procedure set forth in § 9-28-1, counsel for Tri-Town initially read the text of that

statute into the record verbatim; thereafter, he and the hearing justice engaged in the following

dialogue about the issue now on appeal:

                 “[THE COURT]: And is assignment of essentially a judgment
                 debtor’s claim in a different proceeding considered a chose in
                 action?
                 “[COUNSEL]: Yes, it is, your Honor. So it’s just the same as if
                 you had a -- let’s say you had a breach of contract action for a
                 failure to pay a promissory note, that is essentially almost
                 commercial paper and you could assign that action to me and I
                 could step into your shoes and prosecute that action for my benefit.
                 “[THE COURT]: So would you actually enter an appearance on
                 behalf of Tri-Town in the litigation in which Mr. Cambio is the
                 plaintiff?
                 “[COUNSEL]: I would, your honor.”

          At no point during the above-quoted dialogue did counsel for Mr. Cambio voice any

objection. In fact, at a later juncture, counsel stated that it was his “understanding” that Tri-

Town was “attempting * * * to step into the shoes of the claims that were filed in [the]

receivership” cases. In an effort to dispel any possible ambiguity, the hearing justice sought

clarification from counsel for Mr. Cambio: “Now, I’m not sure what your objection is * * * to

allowing [Tri-Town] to proceed under the statute with the charging order and to pursue these

claims in Cambio’s shoes.” In response, counsel for Mr. Cambio articulated two arguments: (1)



                                                -5-
that the stay entered in the receivership cases precluded Tri-Town’s motion because another

justice of the Superior Court had already “exercised in rem jurisdiction over the res that Tri-

Town * * * wants to take over;” and (2) that Tri-Town’s motion was premature because, at that

point in time, the judgment in Tri-Town I was pending on appeal before this Court. At the

conclusion of the hearing, after having considered the record and the arguments of counsel, the

hearing justice granted the relief sought by Tri-Town; and, on November 3, 2015, he entered the

following order:

              “1. That Tri-Town[’s] * * * Motion to Attach the Choses in Action
              of the Judgment Debtor is GRANTED; 2. That Tri-Town * * *
              shall reach, apply and subject to the payment satisfaction of its
              Judgment, the Choses in Action of the Judgment Debtor in those
              matters entitled Nicholas E. Cambio, Trustee, and Nicholas E.
              Cambio, Roonie A. Malafronte and Vincent A. Cambio Trust v.
              Commerce Park Realty, LLC, et al., C.A. No.: PM-13-0350,
              consolidated with Matthew J. McGowan, as and only as Receiver
              for Commerce Park Realty, LLC, et al. v. Commerce Park
              Management, LLC, C.A. No.: PB-2013-5001 (the ‘Chose in
              Action’); 3. That any and all payments, amounts, distributions,
              assets and/or any monies that shall be disbursed to or for the
              benefit of the Judgment Debtor from any of the Choses in Action
              shall be charged to and for the benefit of Tri-Town * * *; and
              4. That Tri-Town * * * shall be the effective assignee and step in
              the shoes of the Judgment Debtor and litigate any and all claims of
              the Judgment Debtor arising out of the Choses in Action, up to the
              amounts necessary to satisfy Judgment in this action in the amount
              of $3,911,894.95, plus attorney’s fees totaling $43,227.25 through
              October 16, 2014, and post-judgment interest to accrue pursuant to
              the contractual rate of 7% per annum.” (Emphasis omitted.)

                                              II

                                     Standard of Review

       This Court staunchly adheres to our long-standing raise-or-waive rule. DeMarco v.

Travelers Insurance Co., 26 A.3d 585, 628 (R.I. 2011) (“[W]e do not consider issues on appeal

which were not raised and properly presented during proceedings in the court below.”); Pollard




                                             -6-
v. Acer Group, 870 A.2d 429, 433 (R.I. 2005) (“[N]o issues may be raised on appeal unless such

issues were presented to the trial court in such a posture as to alert the trial justice to the question

being raised”) (internal quotation marks omitted). “That venerable rule provides that an issue that

has not been raised and articulated previously at trial is not properly preserved for appellate

review.” In re Shy C., 126 A.3d 433, 434-35 (R.I. 2015) (internal quotation marks omitted); see

also O’Connor v. Newport Hospital, 111 A.3d 317, 322 (R.I. 2015); Waterman v. Caprio, 983

A.2d 841, 848 (R.I. 2009).

                                                  III

                                               Analysis

        Especially pertinent to the case at bar, at the hearing on October 30, 2015, the hearing

justice asked both parties on several occasions whether § 9-28-1 permitted assignment—i.e.,

stepping into the shoes, to which Tri-Town consistently answered in the affirmative. In stark

contrast, counsel for Mr. Cambio opted not to voice his objection at that juncture or otherwise

articulate an argument on that particular issue. A careful review of the record indicates that the

parties appeared to be in agreement that § 9-28-1 authorized the relief sought by Tri-Town.4 It

follows that Mr. Cambio thereby waived his opportunity to challenge before us the Superior

Court’s authority under § 9-28-1 to assign his choses in action to Tri-Town. In our view, this

case falls within the ambit of the raise-or-waive rule; and we perceive no exceptional

circumstances indicating that said rule should not apply in this instance.




4
       Although we acknowledge that, at a hearing on December 4, 2015, counsel for Mr.
Cambio eventually expressed disagreement with Tri-Town’s interpretation of § 9-28-1, that
belated expression of disagreement was not sufficiently timely to render our raise-or-waive rule
inapplicable.



                                                 -7-
                                                  IV

                                               Conclusion

       Accordingly, we affirm the order of the Superior Court because the issue raised on appeal

has effectively been waived.5 The record may be returned to that tribunal.

       Justice Indeglia did not participate.




5
       We pause to note that we expressly refrain from passing on the legal correctness of the
challenged order of the Superior Court.


                                                  -8-
STATE OF RHODE ISLAND AND                                  PROVIDENCE PLANTATIONS



                         SUPREME COURT – CLERK’S OFFICE

                                 OPINION COVER SHEET

                                     Tri-Town Construction Company, Inc. v. Commerce
Title of Case
                                     Park Associates 12, LLC et al.
                                     No. 2016-47-Appeal.
Case Number
                                     (KC 15-972)
Date Opinion Filed                   June 7, 2017

Justices                             Suttell, C.J., Goldberg, Flaherty, and Robinson, JJ.

Written By                           Associate Justice William P. Robinson III

Source of Appeal                     Kent County Superior Court

Judicial Officer From Lower Court    Associate Justice Allen P. Rubine
                                     For Plaintiff:

                                     Vincent A. Indeglia, Esq.
                                     Ryan J. Lutrario, Esq.
Attorney(s) on Appeal
                                     For Defendants:

                                     Richard G. Riendeau, Esq.




SU-CMS-02A (revised June 2016)